 
 
IV 
111th CONGRESS
2d Session
H. RES. 1441 
IN THE HOUSE OF REPRESENTATIVES 
 
June 15, 2010 
Mr. Conaway submitted the following resolution; which was referred to the Committee on Rules
 
RESOLUTION 
Amending the Rules of the House of Representatives to curtail the growth of Government programs. 
 
 
Whereas the United States faces a projected national debt of $20,000,000,000,000 by 2020; 
Whereas the growth in the debt will raise interest payments, which will crowd out necessary spending; 
Whereas the current budget path of the United States is unquestionably unsustainable; 
Whereas Congress must be committed to slowing the growth of Government spending, reforming inefficient Government programs, and removing burdensome Government regulations in order to lower the Federal budget deficit; 
Whereas Congress must pledge to hold the line on spending and the growth of Government for the remainder of this fiscal year and beyond; 
Whereas Congress needs to demonstrate to the people of the United States that it will not return to the failed fiscal policies of the past by attempting to solve budgetary problems by raising taxes to pay for new programs and more spending; 
Whereas a real solution to the Federal budget deficit must consist of the curtailment of unnecessary Federal programs, which are currently costing taxpayers billions of dollars; 
Whereas it is time to reduce the Federal budget deficit by demonstrating a strong commitment to reforming and eliminating inefficient and wasteful Government programs; 
Whereas to reduce the Federal budget deficit, Congress must do a better job of establishing priorities for Federal programs and spending; and 
Whereas to limit the growth of Government, Congress should only enact a new Federal program if Congress considers the program to be a higher priority than one or more current Federal programs of equal or greater cost: Now, therefore, be it 
 
That rule XXI of the Rules of the House of Representatives is amended by adding at the end the following new clause: 
 
 
Limitation on bills establishing new programs11. 
(a)It shall not be in order to consider a bill, joint resolution, amendment, or conference report containing a provision that establishes a new program, unless the bill, resolution, amendment, or conference report contains a provision that eliminates one or more existing programs of equal or greater total cost. 
(b)In this clause, the term provision that establishes a new program includes a provision that modifies an existing program by adding a new function. 
(c)For purposes of this clause, the cost of a program shall be the amount authorized to be appropriated for the program, or, if the amount authorized to be appropriated is not specified, an estimate of the cost of the program. 
(d)This clause does not apply to a provision that establishes a new defense, homeland security, or emergency program.. 
 
